ORDER

PER CURIAM.
Plaintiff, -Terry V. Altepeter, appeals the judgment entered upon a jury verdict in favor of Defendant, Missouri Highway and Transportation Department, in his action seeking to recover for personal injuries suffered in a fall on Defendant’s steps. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An opinion reciting detailed facts and restating the principles of law would have no prec-edential value. We affirm the judgment in accordance with Rule 84.16(b).